DETAILED ACTION
This Office action is in reply to correspondence filed 2 February 2021 in regard to application no. 16/601,659.  Claims 1-4 are pending and are considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims are directed to statutory categories of invention, as each is directed either to a system or a device for use with the system, any of which are a machine.  The claim(s) recite(s) generating advertising information for a user based on certain data and providing the information to a user, which is the essence of targeted advertising, a type of “advertising, marketing or sales activities or behaviors” which is one of the enumerated “[c]ertain methods of organizing human activity”.  Further, but for the inclusion of generic computers, the steps can all be performed mentally or with a pen and paper; for example, a shopkeeper might observe that several people are looking at a particular type of shirt, which (the looking) is an observable attribute, and may write on a card an advertisement about the shirt and hand it to a person whom the shirt would appear to fit.  None of this presents any difficulty or requires any technology beyond the pen and card.
This judicial exception is not integrated into a practical application because aside from the bare inclusion of generic computer, discussed below, all that is done is what was set forth above, which does not go beyond generally linking the abstract idea to the technological environment of networked computers.  See MPEP § 2106.05(h).  As the claims only manipulate information about people, advertisements and the like, they do not improve the “functioning of a computer” or of “any other technology or technical field”.  See MPEP § 2106.05(a).
They do not apply the abstract idea “with, or by use of a particular machine”, MPEP § 2106.05(b), as a generic computer is not the particular machine envisioned.  They do not effect a “transformation or reduction of a particular article to a different state or thing”, MPEP § 2106.05(c), first because such data, being intangible, are not a particular article at all, and second because the claimed manipulation is neither transformative nor reductive; as the courts have pointed out, in the end, data are still data.
They do not apply the abstract idea “in some other way beyond generally linking [it] to a particular technological environment”, MPEP § 2106.05(e), as simply stating that a computer produces results with no hint as to how it does any of what it does is about as general a linkage as may be imagined.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional claim elements, considered individually and as an ordered combination, do not amount to significantly more than the abstract idea.  The claim includes a pair of labelled, generic computers (an “information processing device” and an “advertisement distribution device”) which communicate with each other, and the second also communicates with external, unclaimed user terminals which are also generic.  The specification does not limit them in any meaningful way; they simply have parts common to nearly all computers such as a processor, memory and means to access a network.  They only perform generic computer functions of manipulating information and sharing information with persons and/or other devices.  Generic computers performing generic computer functions, without an inventive concept, do not amount to significantly more than the abstract idea.
The type of information being manipulated does not impose meaningful limitations or render the idea less abstract.  The topology - using an ad server to deliver a message that was created somewhere else to a user’s device - is a ubiquitous feature of Web ad delivery and was so a good many years before the filing of the claimed invention; as this is a fact of notorious character, the Examiner takes Official Notice of it. The claim elements when considered as an ordered combination - two generic computers performing a sequence of abstract steps, arranged chronologically -does nothing more than when they are analyzed individually.
The dependent claims further do not amount to significantly more than the abstract idea, as each simply sets forth further abstract steps or the inclusion of a generic computer component such as a “controller”.  The claims are not patent eligible.
For further guidance please see “2019 Revised Patent Subject Matter Eligibility Guidance”, 84 Fed. Reg. 50, 55 (7 January 2019), now incorporated into the MPEP as MPEP §2106.03 – 2106.07(c).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over MacIlwaine et al. (U.S. Publication No. 2018/0225678) in view of DeBacco (U.S. Publication No. 2017/0243253) further in view of Srivastava (U.S. Publication No. 2016/0063567).

In-line citations are to MacIlwaine.
With regard to Claim 1:
MacIlwaine teaches: An advertisement delivery system [0093; “server”] configured to provide advertisement information [0099; “adjust or prioritize advertisement placement”] to each user of a plurality of users located in a same specific space shared by the plurality of users each having a specific purpose, [0045; persons make “purchases” from a “merchant” at the merchant’s “location” such as, 0055, an “offline purchase” of which the user may be one of a “group of users” which are “identified” by such offline purchases] the advertisement delivery system comprising:
an information processing device including a memory  and a processor, [0435; a “processor” to which a “memory” is coupled] the information processing device being configured to…
generate advertisement information… [0075; “mobile advertisements” such as “offers and coupons” are “generated and disseminated”] for each user of the plurality of users … [0034; the advertisements are sent to “respective users” who may “select the advertisements containing the offers”] and
an advertisement distribution device [Sheet 7, Fig. 10, “Advertisement Server 201”] arranged in the specific space, [0461; it may be within a “point of sale” terminal or “self-assist checkout terminal[]”] the advertisement distribution device including a memory and a processor, [0035; 0412; each device includes a “processor” and “memory”] and the advertisement distribution device being configured to:
transmit each of the received advertisement information to each user terminal associated with each user to display the advertisement information. [0223; the “advertisement server” is to “provide an advertisement” to e.g. a “web browser of the user”]

Mcllwaine does not explicitly teach that the offers are based on an attribute of the specific space associated with the specific purpose, or that the advertisement server is configured to receive the advertisement information for each user from the information processing device, but this is known in the art.  DeBacco teaches an advertisement exchange network [title] in which a “store” which “prints an advertisement” may “have its ads printed elsewhere” [0019] such as at “point of sale terminals” in stores. [0031] It may “filter” the store “by type”, such that the advertisements are only delivered to stores of certain types. [0050] DeBacco and Mcllwaine are analogous art as each is directed to electronic means for presenting targeted advertisements to users.

It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of DeBacco with that of Mcllwaine in order to more broadly distribute advertisements, as taught by DeBacco; further, it is simply a substitution of one known part for another with predictable results, simply using DeBacco’s basis and delivery process in place of, or in addition to, that of Mcllwaine; the substitution produces no new and unexpected result.

MacIlwaine does not explicitly teach receive an inputted attribute from each user of the plurality of users from a user terminal associated with each user of the plurality of users, each attribute corresponding to the respective specific purpose of each user of the plurality of users, or generating an advertisement based on the received attribute of each user of the plurality of users associated with the specific purpose of each user of the plurality of users, but it is known in the art.  Srivastava teaches a marketing platform that identifies particular user attributes for marketing purposes. [title] A user provides user information to a marketing platform which makes a user profile determination. [Sheet 1, Fig. 1] An advertisement is delivered to a “smart phone” for a “lunch special” near to where the user “is located”. [0077] The information may include that it is “dinner time” [0012] which, combined with the user’s location, allows the system to infer user’s intent (e.g. to eat dinner nearby) so as to determine to send the particular advertisement.  The device performs its steps for plural “users of user devices”. [abstract]

Srivastava and MacIlwaine are analogous art as each is directed to electronic means for conditionally providing advertisements to users.  It would have been obvious to one of ordinary skill in the art just prior to the filing of the claimed invention to combine the teaching of Srivastava with that of MacIlwaine in order to deliver an advertisement when it is likely relevant, as taught by Srivastava; further, it is simply a substitution of one part for another with predictable results, simply selecting an advertisement on Srivastava’s basis in place of, or in addition to, the basis of MacIlwaine; the substitution produces no new and unexpected result.

That the users are “each having a specific purpose” purports to limit human beings rather than the claimed system and is therefore considered but given no patentable weight.  In this and the subsequent claims, that information is received by and an advertisement is provided to “each user terminal” or a “plurality of users”, rather than a single user terminal and a single user, consists entirely of a mere duplication of parts, of no patentable significance as no new and unexpected result is inherent or disclosed.  See MPEP § 2144.04(VI)(B).

With regard to Claim 2:
The advertisement delivery system as set forth in claim 1, wherein the information processing device receives information about the attribute of the specific space from the advertisement distribution device, [0460; the offer may be “of a product or service” or a “presentation of a brand of product or services”] and receives information about the attribute of each user of the plurality of users from the user terminal associated with each user of the plurality of users via the advertisement distribution device. [0460; the advertisement may be provided “in response to” a user activity such as “browsing a web page” or other actions; that same computer may be the recipient of the advertisement as cited above]

With regard to Claim 3:
An information processing device adapted to be used with the advertisement delivery system as set forth in claim 1, the information processing device including a first controller configured to execute:
generating advertisement information for each user based on the attribute of the specific space associated with the specific purpose and the attribute of each user associated with the specific purpose; and transmitting the advertisement information for each user to the advertisement distribution device.

This claim is not patentably distinct from claim 1, as the parent claim already performs the steps claimed here; the “controller” of this claim can be the already-cited processor of the system of claim 1.  At most it is a mere duplication of parts, simply providing that either of two computers can be used to perform steps; this is of no patentable significance as no new and unexpected result is inherent or disclosed.  See MPEP § 2144.04(VI)(B).  This claim is therefore rejected on the same basis as the parent claim.

With regard to Claim 4:
An advertisement distribution device adapted to be used with the advertisement delivery system as set forth in claim 1, the advertisement distribution device including a second controller [Sheet 7, Fig. 10; note the multiple computers such as the “data warehouse”, “transaction handler”, “portal”, “point of interaction” and “advertisement server”, any of which will serve as the claimed “second controller”] configured to execute:
receiving the advertisement information for each user from the information processing device, [0467; it may be “receiving inputs” and may be “co-located with” the transaction terminal, and is therefore not the transaction terminal] 
transmitting the received advertisement information to the user terminal associated with the user to be provided. [id.; it is also used “for presenting the advertisement on the point of information” such as that it, 0492, “transmits” the “information”; it would have been obvious to one then of ordinary skill in the art that the disclosed advertisement could be the information received and sent, as it is, at most, a substitution of one known datum for another, with no new and unexpected result inherent or disclosed]

That the steps are performed by a “second controller” is a mere duplication of parts, of no patentable significance as no new and unexpected result is inherent or disclosed.  See MPEP § 2144.04(VI)(B).

Response to Arguments
Applicant's arguments filed 2 February 2021 in regard to rejections made under 35 U.S.C. § 101 have been fully considered but they are not persuasive.  First of all, the claims are explicitly directed to advertising, as the end result of claim 1 is to “transmit” received “advertisement information” to users.  However, that is more than the Examiner said; the Examiner merely began the analysis by pointing out that the claims recite advertising.  As the applicant has made no effort to traverse this finding, the Examiner maintains it.
Claim 1 is not “directed to a system of computer devices (e.g. a server, display device, mobile device, etc.)”, as claim 1 consists only of an “information processing device”, which can be any kind of computer at all, and an “advertisement distribution device”, which can also be any kind of a computer at all, and nothing in the claim requires them to even be physically separate devices, not that this would change the analysis.  For even if, arguendo, the Examiner was to adopt the applicant’s position, nothing in the Guidance provides that a claim that includes multiple computers is patentable if, as in the current invention, the computers are just used as tools to effect the abstract idea.
That “customized/personalized content” is generated and distributed is not commensurate with the scope of the claims, but even if it were, that is within the abstract idea of targeted advertising.  The applicant has not shown how the claims improve the computer or any other technology, but just argues that the computer performs the abstract idea; this is not, per se, sufficient.  “Content distribution” is not a technology or technical field, but rather a business concern that long predates computers, and calling it “content distribution technology” is simply an attempt to label it as such; the inventors of the claims at issue in Alice could have referred to their settlement risk invention as “settlement risk technology”, and it is doubtful that would have swayed the Court.
There is no “specifically-defined system of computational hardware” in any claim but rather, at most, two generic computers, and that they are “within a specific location” has no bearing on the 101 analysis at all.  Even if the claimed invention distributes different advertisements to different users – which, again, is more than the claims actually require – this is, at most, an improvement to the users’ or advertisers’ experience and is not an improvement to a computer or other technology.
The claims are not patent eligible and the rejection is maintained.

Applicant’s arguments with respect to claim(s) 1-4, in regard to rejections made under 35 U.S.C. § 103, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The arguments focus largely on language added by amendment and for which the reference to Srivastava and additional citations to and explanations of the prior art previously made of record have been provided herein.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C ANDERSON whose telephone number is (571)270-7442.  The examiner can normally be reached on M-F 9:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT C ANDERSON/           Primary Examiner, Art Unit 3694